The election of Ezra Batchellor, returned a member from the town of North Brookfield, was controverted by John Potter and others, inhabitants of that town, on the ground that illegal votes were received at the election.1
The facts, in the case, appear in the following report of the committee on elections, made the ninth of June, and agreed to,2 namely:—
“ The meeting for the choice of representatives, for that town, was holderi on the 4th of May, 1812; the said Ezra Batchellor, the sitting member, was one of the selectmen, and present at the meeting; the whole number of votes given in for a representative, at said meeting, was one hundred and seventy-nine; ninety votes were necessary for a choice ; the said Ezra Batchellor had ninety votes; Thomas Hale, Esq., had eighty-seven votes, and there were two scattering; the board of selectmen consisted of seven persons; Francis Hare, Isaac Lovering, and Joel Winslow, were admitted by a majority, namely, four of the selectmen, to vote at said election, the said Ezra Batchellor giving his casting vote in their favor; the said Francis Hare formerly belonged to North Brookfield, but in March last he removed from that town to Spencer, where the said Francis has ever since constantly resided, and had his home; yet the said Francis Hare was permitted to vote at said election, and voted for the said Ezra Batchellor; said Isaac Lovering appeared, with one Luke Potter, before the list of selectmen, when they were preparing the list of qualified voters, and the said Potter, in the presence of the selectmen, handed a paper to said Lovering, requesting them to take notice, ‘ that he made a present of that note to Lover-ing,’ who immediately laid the same on the table. It purported to be a note from Captain Peter Harwood, to the said Luke Potter, for two hundred dollars. The said Lovering *138never promised to make any consideration for said note, is not related to the said Potter, and he has delivered the same to the said Potter, since the election. The said Lovering has always been considered so poor as not to be able to pay any tax; and he did not produce any other evidence of property, than the said note, to qualify him as an elector.
The said Joel Winslow produced to the said selectmen, as evidence of his qualification as to property, two notes against one Elijah Richardson, amounting to one hundred and forty-one dollars; and one note against Ebenezer Holmes, amounting to fifty-eight dollars ; and another note against one Leonard Winslow, amounting to about, twenty-two dollars. The three notes, first abovementioned, were received by said Winslow, on the first Monday of April last, as security for a debt, that somebody, as he said, owed him, for about fifty or sixty dollars; but the said Winslow refused to declare from whom he received the same; and it did appear, that he had not retained the possession of the same notes since he first received them.
It appeared, in evidence, that these notes were furnished by Capt. Peter Harwood, who did not choose to tell whether he had taken them, back since the election.
The said Winslow did not produce any other evidence of property than is above stated, to qualify him as an elector, and he has not been known to have property to the amount of two hundred dollars, unless the above transaction is evidence of that fact.
Upon these facts, the committee unanimously report, that the said supposed election of the said Ezra Batchellor was utterly void and of no effect, and report that he is not entitled to a seat; but that his seat should be declared vacated.’

 33 J. H. 32.


 Same, 146.